DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8, 10, 11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US 2012/0038151) in view of Port et al. (US 3445055, hereinafter ‘Port’), Nattrass (US 4597102), and Fadal, II (US 5882119).
Bernard discloses a seal assembly system for a bulk bag, comprising: a bag that stores a material (5), the bag includes an opening (see Fig. 2); a collar (10) having a top end and a bottom end opposite thereto, an internal wall that defines a through passage 
However, Port teaches a bulk bag being provided with an inner layer that is a foil laminate (21/22) and an inner surface of the inner layer is in contact with the material (Fig. 4); and Nattrass teaches a bulk bag wherein the outer layer is a ribbon-woven structure made of polypropylene (col. 3, ll. 30-35) as claimed. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the Bernard bulk bag with the inner material layers taught by Port and the outer material layer taught by Nattrass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Further, Fadal, II teaches providing a bag with a collar positioned over the neck and with the bag neck folded over a lip of the collar, wherein the bag neck is folded onto the external wall of the collar; and a lid that is releaseably coupled to the collar, the lid when attached to the collar applies a force to press the lid, the bag neck, and the lip of the collar together (see Fig. 2) using a compression member (14) that 
Because Fadal, II and Bernard as modified above both teach closure mechanisms for the opening of a bag, it would have been obvious to one of ordinary skill in the art to substitute the clamping collar closure taught by Bernard as modified above for the generically attached closure taught by Fadal, II to achieve the predictable result of securely attaching the collar to the bag material.
Bernard as modified above further results in a device wherein the collar is a first shape having a first size and the opening of the bag is the first shape having a second size, wherein the first size is greater than the second size (see Bernard Fig. 2); the web extending outwardly from the bottom end (Bernard 13).
It would have been an obvious matter of design choice to make the different portions of the web of whatever relative sizes were desired including have an area of increased thickness, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to locate a portion of the web between the layers, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Bernard as modified above results in a device wherein a portion of the web is integrated to the inner layer of the bag (when viewed in combination); a portion of the web is coupled to the inner layer of the bag (when viewed in combination); .

5.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US 2012/0038151) in view of Port et al. (US 3445055, hereinafter ‘Port’), Nattrass (US 4597102), and Fadal, II (US 5882119) as applied to claim 1 above, and further in view of Thomas (US 4542530).
Bernard as modified above discloses all limitations of the claims except does not expressly disclose the heat weld as claimed.
However, Thomas teaches attaching the collar of an opening on a bag via heat weld (col. 1, ll. 67 - col. 2, ll. 17) as claimed. 
Because Bernard as modified above and Thomas both teach closure mechanisms for the opening of a bag, it would have been obvious to one of ordinary skill in the art to substitute the held weld attachment taught by Thomas for the generic undisclosed attachment taught by Bernard as modified above to achieve the predictable result of securely attaching the collar to the bag material.

Response to Arguments
6.	Applicant’s arguments, see applicant’s response, filed 12/15/2020, with respect to the rejection(s) of claim(s) 1-11 and 15-20 under 35 USC 103 based on Umenaka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fadal, II.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
February 10, 2021